EURES activity report 2004-2005: Towards a single European labour market (debate)
The next item is the oral question (http://www.europarl.europa.eu/sides/getDoc.do?type=OQ&reference=O-2007-0038&language=PL" - B6-0136/2007) to the Commission by Mr Andersson, on behalf of the Committee on Employment and Social Affairs, on the EURES activity report 2005-2005: Towards a single European labour market.
author. - (SV) Mr President, earlier we talked about the importance of mobility for growth and employment in Europe. Then we were talking about mobility for workers who undertake further training, look for new jobs in their own country, change professions through further training and about geographical mobility within countries, but also cross-border geographical mobility. If we look round Europe we can see that it is important for growth. Some of the countries that have the highest mobility also have the highest growth and employment in Europe. This is very important.
What is the situation in Europe? Well, the situation differs quite considerably from one country to the next, but at the same time we can see improvements. We have seen improvements in recent years. I come from a border region between two Scandinavian countries where mobility was not very extensive to begin with, but it has increased sharply in recent years. It is important for growth and employment that people on one side of a national border can move over to the other side of the border. Perhaps they could not find a job at first but found work on the other side of the border. This increases growth in the entire region and is good in the long term.
We also have many obstacles. I have seen this in this work. There are obstacles in different social security systems, taxes and so forth, and in the lack of information. As regards information on this subject, we have our cooperation on employment services, the EURES cooperation. EURES cooperation has developed in recent years. Partly with the special limits, but perhaps above all through its portal, which individual citizens can access to find information on what jobs are available, but also on the social security situation. What is the situation as far as taxes are concerned? What do I need to do if I am going to cross a border?
In the most recent budget in the European Parliament we pushed through an increase of EUR 2 million for EURES cooperation. That is why we are tabling the oral question and the resolution. We can see a number of needs that exist with a view to increasing mobility further. In our oral question we focus on nationals from third countries. It looks to the future. We know that Europe needs more workers, not least nationals from third countries. They already exist and we should increase cooperation - in particular with neighbouring countries that we have neighbourhood cooperation with - and create greater opportunities for them to obtain relevant information on the employment situation, social security schemes and taxes.
The second part relates to seasonal workers. There have been seasonal workers in the Union for a long time and seasonal workers also need better information on the situation, social benefits, and the rules that apply. This can be obtained from the EURES portal.
Lastly, I would also like to raise the question of whether the Commission has ideas about improving mobility in other respects. We had a big discussion on transitional rules and mobility between new Member States and old Member States. There are still a number of countries in the EU that are applying the transitional rules. I hope that this period will be as short as possible and that we will soon be able fully to apply free mobility so that all the transitional provisions disappear. It is also important for us to try to look around and see what the situation will be in the event of greater mobility for the countries that have not applied any transitional rules because mobility is not particularly extensive. It is not extensive and there are probably reasons in general to improve information. If hopefully the transitional provisions now disappear, we must also improve information for individual workers on job vacancies and on what is needed, what must be contributed in terms of social security, taxes and so forth.
These are the questions we have put to the Commission. I know that the Commission has the same aims as the European Parliament, but what is the Commission planning to do?
Mr President, ladies and gentlemen, before answering each of the questions you have asked, I would like to remind you what the EURES system is.
It is a system, a unique system, whose great advantage lies in combining a network comprising over 800 qualified advisers with an efficient portal, facilitating easy data access and interactive data exchange.
Since 2006 the EURES portal has offered easy access to all of the job offers in the European Union as well as to the national public employment services in the countries belonging to the European Economic Area in 25 European languages. On average the portal offers access to more than 1 200 000 offers. At the same time the EURES advisers are on hand to help workers and their families who are planning to make use of the opportunities that mobility offers.
I would now like to answer your questions one by one.
I will start with your first question concerning the possible expansion of EURES to third-country nationals.
As you know, EURES was originally introduced to benefit the citizens of the European Economic Area by helping them to find work outside their own countries and thus increase mobility. At present the Commission is planning to make the EURES system accessible to workers from other countries as well: this will not only meet their expectations but also benefit the Union. In view of the ageing population and demographic decrease in Europe we must be ready for shortages in the European workforce in the near future, which will affect key sectors of our economy and our lifestyle. Apart from that, the EURES system could also contribute to a more global solution to the problem of migration from third countries.
As a result, a new direction was added to the general EURES principles for the period 2007-2010, which provide for the possibility of widening the scope of information offered through the EURES network to cater for the needs of workers from third countries.
Following the Commission's action plan on legal migration we now want to analyse in detail the possibilities of expanding the EURES system in that direction. In the initial phase we could consider supplementing the existing sections providing information on 'Living and working conditions' with information tailored to the needs of citizens from third countries who want to enter the European market, and provide that information in the languages of those countries as well.
Your second question concerns the inclusion of seasonal and short-term temporary job offers in the EURES system. It is true that the initial analyses that were carried out for the EURES system did not indicate the need and level of demand for short-term work abroad. The statistics at our disposal covered only the minimum span of one year and the demand for seasonal work or work experience and study placements was not taken into account.
However, following the recommendation of the European Parliament on the increase of the EURES budget for 2007, research was carried out within the system to determine the need for, and feasibility of, introducing such a service. The reaction of a number of countries was very positive. Some partners had already experienced this type of service in the areas of tourism, building and agriculture. In future, when plans for further development of the EURES system are being developed, the possibility of extending this service will be automatically considered.
As far as your third question is concerned, the Commission also believes that both professional and geographical mobility can play a positive role in improving how the European labour market works, and therefore it is important to support and enhance that mobility.
To that end, the Commission is developing an action plan based on the results of the European Year of Workers' Mobility 2006, which aims to increase mobility within the European labour market and do away with the main obstacles to its further development.
This action plan will recommend reinforcing the role of EURES, making it the main instrument for supporting worker mobility throughout the European Union and increasing awareness of it. It will have three main objectives:
1. enhancing the strategic dimension of EURES by reinforcing its analytical potential as regards mobility flows and changes in the European labour market;
2. enhancing the quality of its services by offering mobile workers and their families a more comprehensive service;
3. increasing its operational coverage by reinforcing its relations with other providers of similar services - or with the private sector - and gradually opening up its activities to workers from other parts of the world, as I already explained in my answer to your first question.
Your fourth and final question concerns the EURES cross-border projects and their role in helping the Member States to do away with temporary measures.
Dealing with the specific problems that arise in cross-border relations has always been an important priority for EURES. We now have as many as 20 cross-border cooperation projects, the latest being the projects between the Czech Republic and Germany and between Slovakia and Hungary. Apart from that, 14 feasibility studies are being conducted at the moment with a view to identifying new projects and services, be they between the 'new' Member States or between the 'old' and the 'new' Member States.
However, ladies and gentlemen, I believe that the time has come to abandon the idea of 'old' and 'new' states: in a certain sense Spain is undoubtedly a new state, and so is Greece, and I could go on. I wonder how much longer we are going to use this kind of classification for equal Member States of the European Union.
In any case, 14 feasibility studies are being carried out with a view to identifying new projects. These are all practical projects designed to facilitate citizens - employers and cross-border workers - in their everyday lives. The partners could consist of trade unions, employers organisations, public employment services or any other participants working at a local or regional level. Through these projects we hope to facilitate the exchange of workers between the partner states and encourage them to take the necessary steps concerning temporary measures.
Ladies and gentlemen, I would like to conclude by pointing out another important aspect of the EURES work, and that is limiting the possibility of social dumping. It is obvious that people who are well informed when they arrive in another country are in a much stronger position than those who lack that information. In this regard, too, EURES is a unique and very efficient tool.
on behalf of the PPE-DE Group. - Mr President, may I start by saying that I agree substantially with the comments from my colleague, Mr Andersson, on the opposite side of the House, but I would ask that this would not be regarded as a precedent for future occasions. It is worth recording that there was substantial support for this resolution in committee. We, as a group, are not tabling any amendments to this resolution and I hope that colleagues from all political parties and all nationalities will support something that is worthy of support, which is the principle that the EU is about people and about providing more opportunities for more people, and EURES has a particular role to play in fulfilling this concept.
However, I have two subsidiary questions which the Commissioner could either answer in his follow-up remarks or by letter. They are two small points, but hopefully not insignificant.
One concerns the actual use of the portal. If you key in 'job mobility in Europe' you go straight to the EURES portal, which is a very good portal and easy to navigate. However, in order to get there you must have the key works 'job mobility'. If you simply key in 'jobs in Europe', you get a whole list of other portals, such as Eurojobs, Jobpilot, Topjobs, Careers in Europe, etc. They may be very worthy, but the key is to connect into EURES. Therefore, my question is: can anything more be done to make certain that the EURES portal is more widely available to those individuals who do not necessarily go through job search centres, but just want to access the net themselves.
My second point is that I see that one of the aspects of EURES - which I also applaud - is the subportal about life-long learning and there is a portal within that called PLOTEUS. I was intrigued to hear about PLOTEUS because this, for the benefit of colleagues who may, like me, have been ignorant until today, is the portal on learning opportunities throughout space. Wow, this is really a big endeavour, not just in Europe but throughout space! I was looking at this because, whilst a lot of the mobility issues are to do with giving opportunities to our friends and colleagues in Eastern and Central Europe to move west, I also believe more attention should be paid to opportunities from the west to move to Eastern and Central Europe. One of the blockages - and I speak clearly as an Englishman - is language learning and adaptability to languages, and anything that the PLOTEUS project can do to encourage language learning is, and I hope the Commissioner will agree, a very important part of job mobility.
What I am saying in both these points about PLOTEUS and access to the net is: by all means think about opportunities in space, but bring this portal down to earth so that it connects with real people on more occasions.
on behalf of the PSE Group. - Mr President, EURES has tremendous potential, but much of that potential has yet to be realised. It still has a number of limitations. Our question says that the portal should become a one-stop-shop for workers' geographic and occupational mobility, but we should be honest in accepting that it has a long way to go before it could become such a thing. It should, however, be possible to build such a one-stop-shop in this advanced electronic age.
Workers planning a move across the EU in pursuit of work need access to detailed and localised knowledge to give them the confidence to move with their families - detailed information right down to the level, for example, of schools to be found in a particular locality, the performance of those schools, student numbers and vacancies. The same applies to healthcare, housing and a host of other issues.
The portal includes information under these headings, but it is of a very general nature and gives only a brief national snapshot. It might seem like a huge task to build detailed and localised information into the portal, but that is not necessarily the case. A lot of this detailed information already exists on the websites of local authorities, health authorities, local education authorities and government departments. Web links to these sites can be embedded in the portal to take users requiring more detailed information to those sites.
Increasingly, information being made available at local level is also held in a range of languages. In my own area, for example, we have everything from information on how to register to vote to finding accommodation available in Polish and a range of other languages.
Finally, that information is often held in a range of languages of third countries, which ties in with the point addressed by the Commissioner. Inward migration from third countries cannot solve the difficulties demographic change poses for the EU, but it can help. I have therefore been pleased to hear what he said about the plans to equip EURES to play an important part in that process.
Free movement of workers is one of the four conditions essential for the existence and successful functioning of the EU Single Market. The single labour market, which is not yet developed, would enable jobseekers to gain new skills and experience and would provide them with an opportunity to choose a job and realise their skills, and employers would be able to choose from a larger number of employees in order to secure the specialists required. The EURES (European Employment Services) network is an instrument aimed at creating a single labour market by facilitating the movement of workers in the EU, the countries of the European Economic Area and Switzerland (I will not mention third countries here). National employment services, trade unions, employers' organisations and regional and local authorities cooperate in the network. Their activity is coordinated by the European Commission. The role of the EURES network is to inform, advise and assist potentially mobile workers on opportunities to work abroad and on the living, working and studying conditions in the countries of the European Economic Area and to help employers wishing to recruit workers from other countries.
The EURES portal was launched in 2006 and offers one million job vacancies across Europe. To date, 8 000 employers and 184 000 jobseekers have registered on the portal. Although the right of free movement while seeking to live and work abroad is one of the basic rights of European citizens established in the Treaty of Rome, many of the old Member States still apply transitional periods for the countries that joined the EU in 2004 and 2007. Germany is planning to extend the transitional period for opening the labour market until 2011 owing to the high level of unemployment in the country. Some sources of information state that we are facing a shortage of labour in the EU but others report a high level of unemployment. There are one million job vacancies on the EURES portal, but at the same time free movement of labour is restricted. How effective is EURES? I will give the example of my country, Lithuania. According to official statistics, 34 000 workers left Lithuania within four years, but only 405 did so within two and a half years with the assistance of EURES services. The media often present staggering information about the slavery of migrants in Italy, Spain and the United Kingdom, where workers from the new countries encounter inhuman working and living conditions. Is this not a shortcoming of the EURES system? People do not receive sufficient information about working and living conditions and do not know where to turn when they encounter problems. Activities in 2006 indicated that new obstacles to the free movement of labour have emerged; these are practical problems, accommodation, language, employment for a partner or spouse and psychological difficulties while adapting to a new country and planning to return home. It is gratifying that that the Commission will start implementing an action plan for mobility in 2007, which will help to solve the problems that have arisen. An information system on geographic and professional mobility based on the one-stop-shop principle would also contribute to this.
on behalf of the UEN Group. - (PL) Mr President, I promise that unlike Mr Bushill-Matthews, the previous speaker, I shall not speak about cyberspace and the opportunities that navigating around it could open up for the citizens of Central and Eastern Europe.
The draft resolution is full of praise for EURES, the European Employment Service. We should be aware, however, that for some observers EURES is an example of overgrown European bureaucracy. As my fellow Member from Lithuania pointed out just now, barely 8% of Lithuanians who went abroad to work used the instruments offered by EURES. This amounts to very few indeed.
Perhaps this is not actually a case of overgrown bureaucracy, but the matter would be much more straightforward if the European labour market were eventually fully liberalised. Europeans would then be able to go job-hunting in the normal manner, and would not necessarily use EURES.
Of course all methods should be supported, including official information about vacant jobs for seasonal or temporary workers. This should concern citizens of the Member States of the Union in the first instance. Citizens of third countries should come second, including nationals of countries working with the Union in the framework of the European Neighbourhood Policy.
Two years and two months ago, as we adopted the guidelines on employment policy in the Member States we emphasised the need to remove all obstacles to the free movement of workers in Europe as envisaged by the Treaties. It is unfortunate that Germany, Austria and certain other Member States failed to heed that appeal and still retain barriers preventing access to the labour market. This is contrary to the fundamental freedoms on which the European Union is based, as my fellow Member stated. Free access will eventually come about, but much time will have been wasted in the interim. We should discuss general solutions hic et nunc, not half-measures.
on behalf of the Verts/ALE Group. - (DE) Mr President, my fellow Members are absolutely correct to say that EURES is creating a European success story. Without the EURES network, geographical and occupational mobility in Europe would not be possible to the extent that it is today and would not be available to workers who know their rights and are therefore able to exercise them. The European Union's fourth freedom would only exist on paper if EURES did not exist.
Therefore, I do not understand, Commissioner, why you are not showing more commitment in order to improve EURES, in other words, creating more centres and improving quality, e.g. through best practice models in the border regions. Really, they should be shooting out of the ground like mushrooms in order to pursue your objectives in the European Year of Workers' Mobility and increase geographical mobility in Europe. More commitment really is needed here. Regions affected by a shortage of skilled workers would benefit particularly if mobility were made easier in Europe. However, it is of course the Member States, first and foremost - and the Council is notable for its absence here yet again - which are applying the brakes.
Mutual recognition of social security systems still has a very long way to go before it achieves the level which would enable workers to take up employment in another Member State without forfeiting some of their social security. It is even more difficult for workers in Member States - such as my own country - which still insist on restricting mobility for a transitional period. In these countries, mobility takes place in illegal and fragile employment conditions; the black market determines wages and security. However, the battle against social dumping can only take place on the basis of legal mobility.
For that reason, I am mystified as to why governments such as Germany's on the one hand make the shortage of skilled workers a hot topic, but on the other, do not have the courage to allow people from the Eastern Europe countries to exercise their freedom of movement, thereby also defusing finally the sometimes absurd situation at the borders. I also appeal to the social partners to do more for mobility in the various countries and to impose public controls to bring to light the black sheep and stop them from profiting from social dumping.
on behalf of the IND/DEM Group. - Mr President, Europe comprises a widely diverse geography, terrain and climate, giving rise to a wide variety of lifestyles and economies. In particular, there has always been a variety of working practices, and labour laws have developed differently. Different people work in different ways. Variety is the spice of life. You tamper with this at your peril, for it is at the heart of full employment and of labour laws.
The Employment Committee is properly known as the Employment and Social Affairs Committee, and surely the greatest social benefit of all both for the individual and for society is for people to have jobs. In April 2005, Germany had 10% unemployment, while the UK figure was 4.5%, but then the UK has taken less of the EU's labour laws. Many Eastern European countries have high unemployment rates. They have made progress, they have improved somewhat, but the last thing they want is to exchange the Soviet command economy run by the unelected commissars for the centralised rulings of the unelected EU Commissioners.
Europe does not need the EU to impose a common set of labour laws on all. A straitjacket like that can only result in rising unemployment, leading to the kind of social unrest we have seen before. I hope none of us wants to see that again.
(HU) There has been much talk about growth in geographic and occupational mobility within the Union as a key factor in reducing unemployment and increasing economic competitiveness.
The 27-Member Union has a very large labour reserve, yet because of the unequal regional division of jobs available it cannot provide employment opportunities for a significant proportion of career-starters and employees over the age of 50. As a result the acceleration of the inward migration of workers arriving in several Member States from third countries, even though there is a suitable and skilled workforce available within the Union, is now an urgent issue.
The EURES network plays an outstanding role in the relationship between supply and demand but it is unfortunate that it has not, even yet, been given the appropriate support from the EU resources available for development purposes. It is very clear: I have heard that there are 700 EURES advisors, while Mr Špidla mentioned 800 - if we consider this number in relation to 20 million citizens unable to find a job in the 27 Member States, then this is obviously a trifling figure in comparison. Only 25-26 advisors per country, a mere drop in the ocean, and in no way sufficient for the task in hand.
Another issue I see as problematical is that while information on job-seekers is accessible on the portal, there is much less information on companies providing job opportunities. There is a total of 11 000 companies represented on EURES, according to the latest information. There needs to be a much bigger information campaign if the economic players are to be more involved than at present. I feel that the development of the EURES network and portal and the stimulus for it is a common European interest and so I would urge that the proposals be adopted.
Mr President, there is no doubt that the EURES programme is very important and is working well, but it needs to be improved.
I want to deal with a specific issue relating to mobility, which we all agree is necessary and is good for Europe. The problem I refer to specifically is that of EU citizens who come to Ireland and have a spouse who is not originally from an EU country.
In the last number of weeks, the Irish Government has issued deportation orders for 120 such spouses. I know that many more have been informed by the Irish authorities that their application for residency has been suspended pending the outcome of a court case, which is not likely to happen until 2009. This is clearly an obstacle to mobility in Europe for those European Union citizens who want to move to Ireland to take up the work that is available there, and who find they are restricted because they are married to non-EU citizens.
It seems to me that this is unfair to those who might want to move, but it is doubly unfair to those who have already moved and are living - in some cases for a long time - in Ireland with their spouses and who are now being deported. I would urge the Commissioner to make contact as a matter of urgency with the Irish Minister and urge him to withdraw the deportation orders and to allocate interim residency to the families concerned and to end the uncertainty that they currently face with regard to their future.
If we are serious about mobility in Europe, then these kinds of issues should not arise. I am convinced that the current Irish law that is operating in this regard is in breach of the European Union Directive of 2004 on mobility and on residency and also in breach of European Union anti-discrimination laws, because this is being applied only to the spouses of non-Irish EU citizens. These are two serious issues, and I would urge the Commissioner to make immediate and urgent representations to the Irish authorities, specifically Minister Brian Lenihan, to have this matter resolved without delay.
(PL) Mr President, I should like to draw attention to two issues in the course of this debate. Firstly, it is necessary to fully implement one of the fundamental freedoms underpinning the European single market, namely free movement of the labour force. In the case of workers from the new Member States, this freedom is being severely restricted, for instance by Germany and Austria. Clearly, this situation is detrimental to the mobility of workers across the territory of the European Union.
Secondly, strong support is needed, especially for new Member States, in order to bring about an increase in the employment rates in those countries. For example, in my country, Poland, the rate is 51% for men and barely 46% for women. By way of comparison, in the United States and the Scandinavian countries, for example, these indicators already exceed 70%.
Mr President, I think there is widespread understanding of the importance of increased mobility and all the experiences are extremely good regarding workers, researchers - you can look everywhere. The success is very much in the mobility and European cooperation and we know it is important for the quality of employment, for the efficiency of labour markets, we know it is truly a European idea and we also know it is of utmost importance for the opportunities of the individual. But, having said that, we are still facing a number of obstacles.
It is important to support EURES and to ensure that it can do a good job. But at the same time we must ensure that the obstacles, for example the transition rules, are removed as soon as possible, because it is a paradox that one side tries to increase mobility and the other side accepts that mobility is hindered.
The second thing that I think is important to say in this respect is that even when we remove these obstacles we still have too little mobility. That goes for our domestic labour market as well as across borders. I think that EURES could be used not only in order to inform and improve the security for those who would like to move to another country and another labour market, as Mr Andersson pointed out here earlier today, but it could also be used in order to inform all the decision-making institutions of the remaining obstacles we have in the European labour markets because the gap between vision and theory on the one hand and the reality is quite big. And I think EURES could have an information role in two ways: to those who are trying to move to other labour markets but also to all of us and the Member States in order to make it much easier in reality to move. That is the challenge that we could discuss further here tonight.
Ladies and gentlemen, I think that the debate has clearly shown that EURES is a good tool, which has a function and is useful: it genuinely contributes to the free movement of the labour force, helping mobility, helping people to find out about the labour market across the European Union and find out about their rights.
On the other hand, and this was also highlighted in the debate, we have not reached any perfect or definitive situation and it is necessary to continue to develop EURES further.
There were some issues raised in the debate that I will not comment on individually at this time because they are of a very specific and organisational nature, and I believe that each and every one of them is worthy of an expert assessment as to its merit.
What emerges clearly from the debate is the fact that the Commission's general idea of developing this portal and the European Parliament's general vision of the purpose and development of this portal are more or less identical and afford us the opportunity of truly efficient and beneficial long-term cooperation and mutual inspiration.
I would also like to point out that there were many ideas voiced here that went beyond the scope of this parliamentary question, for example the issue of national legislation, but these are questions that I have certainly noted and I will give them further consideration.